DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the remarks and claims filed 12/30/2021. No claims were amended, added, or cancelled in the response. As such, original claims 1-20 remain pending and have been examined.

Response to Arguments
Applicant's arguments filed 12/30/2021 with respect to the interpretation of claim 1 under 35 U.S.C. 112(f), have been fully considered but they are not persuasive. As discussed below, this claim is still interpreted under 35 U.S.C. 112(f).
Regarding the invocation of 112(f) and interpretation of “a controller” recited in claim 1, applicant generally asserts “The indicated claim limitation is not a ‘generic placeholder’ because the term controller is descriptive enough to be understood by persons of ordinary skill in the art to have sufficiently definite meaning as the name for a respective structure. The term is not a nonce term or nonstructural term having no specific structural meaning, but instead is a term that is used for describing a particular structure, as is clear in view of the specification. For example, consider the illustration of the controller in FIG. 2 and the description of the controller in at least paragraphs [0015], [0026]-[0030], [0044]-[0046], and [0051]-[0057].” (applicant’s remarks, pages 7-8, emphasis in original). Applicant then concludes that “Because 35 
The examiner respectfully disagrees with applicant’s assertions vis-à-vis the “a controller; wherein the controller is configured to: monitor error values computed using an output from each of one or more initial iterations of a neural network training operation” recited in claim 1. In particular, regarding applicant’s request to “consider the illustration of the controller in FIG. 2 and the description of the controller in at least paragraphs [0015], [0026]-[0030], [0044]-[0046], and [0051]-[0057]” (applicant’s remarks, page 8), the portions of the specification relied upon by applicant only depict a high-level block diagram including a generic “CONTROLLER FUNCTIONAL BLOCK 208” (see, e.g., FIG. 2), do not mention any “controller” (see, e.g., paragraph 15), repeat the claim language and state “system 200 includes processor functional block 202, memory functional block 204, analog circuit element functional block 206, and controller functional block 208.”, “controller functional block 208 is a functional block that performs operations for controlling where iterations of a training operation for a neural network are performed in system 200. During operation, controller functional block 208 moves the training operation from processor 10 functional block 202 to analog circuit element functional block 206, so that initial iterations are performed in processor functional block 202 and remaining iterations are performed in analog circuit element functional block 206.” and “Controller functional block 208 monitors error values for outputs produced by the neural network while processor functional block 202 performs the initial iterations. … controller functional block 208 moves the training iterations from processor functional block 202 to analog circuit element functional block 206. For this operation, controller 
As such, the portions of the specification cited by applicant do not contravene or contradict the interpretation of the recited “controller” of claim 1 as being a combination of software (i.e., a set of instructions, program code, one or more functions) and hardware (i.e., circuitry and hardware logic components/modules), as explained in the previous Office Action and detailed below.
As discussed below and in the previous Office Action, and as explained in MPEP § 2181, subsection I, the “controller” limitation in claim 1 meeting the three-prong test is being interpreted under 35 U.S.C. 112(f). That is, independent claim 1 includes a claim limitation that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder (i.e., “a controller”) that is coupled with functional language (i.e., “configured to: monitor error values”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
As noted in the previous Office Action and below, if applicant wishes to provide any further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the 
Applicant's arguments filed 12/30/2021 with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered, but are not persuasive.
With reference to the primary Yao reference applied to independent claims 1 and 11, applicant asserts, which examiner does not concede, that “Yao describes two different techniques that are used while performing training operations for a neural network using resistive random access memory (RRAM) cells in an RRAM array” and “Yao does not describe or suggest, however, using analog circuit elements for performing remaining iterations of a neural network training operation when error values from initial iterations of a neural network training operation fall below a threshold.” (applicant’s remarks, page 8, paraphrasing Yao without citing any portions of Yao, and characterizing and paraphrasing portions the claims). With reference to claims 1 and 11, applicant further asserts, that “Yao does not describe or suggest ‘monitor error values computed using an output from each of one or more initial iterations of a neural network training operation, the one or more initial iterations being performed using neural network data acquired from the memory,’ ‘when one or more error values are less than a threshold, use the neural network data from the memory to configure the analog circuit element functional block to perform remaining iterations of the neural network training operation,’ etc. such as in independent claim 1, or the language of independent claim 11.” (applicant’s remarks, pages 8-9). 
Applicant then characterizes Yao in stating “Yao compares backpropagation update values for RRAM cells to respective thresholds and only updates the RRAM 
Applicant next asserts that “In cited paragraphs [0107]-[0108], Yao describes the second technique - specifically, an error detection circuit for detecting RRAM cells in an RRAM array that are experiencing hard errors. None of these paragraphs, however, describe or suggest ‘monitor error values computed using an output from each of one or more initial iterations of a neural network training operation, the one or more initial iterations being performed using neural network data acquired from the memory’ such as in independent claim 1, or the language of independent claim 11.” (applicant’s remarks, page 12). 
With reference to portions of Yao cited in the previous Office Action, applicant alleges, to which examiner does not acquiesce, that “Neither of these paragraphs, however, describe or suggest ‘when one or more error values are less than a threshold, use the neural network data from the memory to configure the analog circuit element functional block to perform remaining iterations of the neural network training operation’ such as in independent claim 1, or the language of independent claim 11” and “There is 
With reference to the secondary Gokmen reference applied to claims 1 and 11, applicant states, which examiner does not acquiesce to, that “Gokmen describes operations for determining when the training of a convolutional neural network is completed. Gokmen, however, does not describe or suggest the monitoring, using, or causing operations of independent claims 1 and 11. Gokmen therefore does not remedy the deficiency of Yao” before concluding that “Yao describes two separate techniques (i.e., RRAM cell update blocking and RRAM array hard error mapping) for using an RRAM array for processing operations for a neural network and Gokmen generally describes using a memristor array for computations for a convolutional neural network, but neither Yao nor Gokmen separately describes or suggests independent claims 1 and 11.” (applicant’s remarks, page 16).
Accordingly, applicant appears to argue that the monitoring “error values computed using an output from each of one or more initial iterations of a neural network training operation, the one or more initial iterations being performed using neural network data acquired from the memory; when one or more error values are less than a threshold, use the neural network data from the memory to configure the analog circuit element functional block to perform remaining iterations of the neural network training operation” limitations recited in claims 1 and 11, using respective similar language, are not disclosed or taught in the portions of the Yao and Gokmen references applied to claims 1 and 11 in the previous Office Action. The examiner respectfully disagrees and points applicant to the below discussion of Yao and Gokmen.


With continued reference to the above-noted “when one or more error values are less than a threshold … perform remaining iterations of the neural network training operation; and … perform the remaining iterations” limitation, the examiner further points to paragraphs 59 and 73 of Gokmen, which explicitly disclose “compar[ing] the network's calculated values for the output nodes to these ‘correct’ values, and to calculate an error term for each node … These error terms are then used to adjust the weights in the hidden layers so that in the next iteration the output values will be closer to the ‘correct’ values.” and “the training can be deemed completed if the CNN identifies 
As explained in the previous Office Action and discussed below, Yao and Gokmen are analogous art because they are both directed to using arrays of resistive devices for training neural networks (see, e.g., Yao, Abstract and paragraphs 11-12 which disclose “A neural network training method [that] includes inputting neuron input values of a neural network to the RRAM” and “an RRAM that performs neural network training … a neural network training method is provided, and the method is applied to a RRAM”, and Gokmen, Abstract and paragraph 6, which disclose “using resistive processing unit (RPU) array” and “training a convolution layer of a convolutional neural network (CNN) using resistive processing unit (RPU) arrays”).
As additionally discussed in the previous Office Action and below, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the teachings of Gokmen to provide technical solutions “for implementing a convolutional neural network (CNN) using resistive processing unit (RPU) array” and “solutions for accelerating training of convolutional neural networks” that “include using RPUs, such as those configured in an RPU array for training convolutional neural networks” and “performing update pass computations via the RPU array by transmitting voltage pulses corresponding to the input data of the convolution layer and the error of the output maps to the RPU array.” 
Moreover, as discussed in detail below, the combination of Yao and Gokmen (i.e., Yao in view of Gokmen) teaches the limitations of independent claims 1 and 11, and dependent claims 2, 4-10, 12 and 14-20. Further, as also discussed in detail below, the combination of Yao, Gokmen and Yu (i.e., Yao in view of Gokmen, and further in view of Yu) teaches the limitations of dependent claims 3 and 13. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
a controller; wherein the controller is configured to: monitor error values computed using an output from each of one or more initial iterations of a neural network training operation in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Regarding claim 1 and the above-noted three-prong test, the recited controller is a generic placeholder, the controller is configured to: monitor error values is functional language, and there is no recitation in claim 1 of sufficient structure to perform the monitoring. 

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:
Regarding the above-noted controller claim limitation in claim 1, with reference to the block diagram of FIG. 2, paragraphs 26, 44-45 and 60 of Applicant’s specification state “system 200 includes processor functional block 202, memory functional block 204, analog circuit element functional block 206, and controller functional block 208.”, “controller functional block 208 is a functional block that performs operations for controlling where iterations of a training operation for a neural network are performed in system 200. During operation, controller functional block 208 moves the training operation from processor 10 functional block 202 to analog circuit element functional block 206, so that initial iterations are performed in processor functional block 202 and remaining iterations are performed in analog circuit element functional block 206.” and “Controller functional block 208 monitors error values for outputs produced by the neural network while processor functional block 202 performs the initial iterations. … controller functional block 208 moves the training iterations from processor functional block 202 to analog circuit element functional block 206. For this operation, controller functional block 208 signals computational functional block 302 (or another entity) to perform the transfer, … controller functional block 208 causes computational functional block 302 in analog circuit element functional block 206 to configure programmable elements, e.g., to set conductances of memristors, based on the weights for directed edges in the neural network, thereby preparing the programmable elements for subsequent operations.” 

If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (U.S. Patent Application Pub. No. 2020/0117997 A1, hereinafter “Yao”) in view of Gokmen (U.S. Patent Application Pub. No. 2018/0075338 A1, hereinafter “Gokmen”). Yao was filed as a national stage application of PCT application no. PCT/CN2018/091033 filed on June 13, 2018, and claims foreign priority to Chinese application CN 201710459806.0, which was filed on June 16, 2017, and both of these dates are before the effective filing date of this application, i.e., November 14, 2018. Therefore, Yao constitutes prior art under 35 U.S.C. 102(a)(2). Gokmen was published on March 15, 2018, and this date is before the effective filing date of this application, i.e., November 14, 2018. Therefore, Gokmen constitutes prior art under 35 U.S.C. 102(a)(1). The examiner further notes that Gokmen was filed on April 6, 2017 as a continuation of U.S. Patent Application No.15/262,606, filed on Sep. 12, 2016, and both of these dates are also before the effective filing date of this application, i.e., November 14, 2018.
With respect to claim 1, Yao discloses the invention as claimed including a system that performs training operations for a neural network (see, e.g., FIG. 9 - depicting a neural network training apparatus 900/system and paragraphs 11 and 112, “neural network training method and apparatus in order to prolong service life of an RRAM that performs neural network training”, “FIG. 9 is a schematic structural diagram , comprising:
a memory (see, e.g., paragraphs 8, 112 and 129, “resistive random access memory (RRAM) device”, “The neural network training apparatus 900 is applied to a RRAM, and the apparatus includes a processor 910 configured to input neuron input values”, “The foregoing storage medium includes any medium that can store program code, such as a USB flash drive, a removable hard disk, a read-only memory (ROM), a random access memory (RAM)” [i.e., a RRAM device, a memory]);
an analog circuit element functional block that includes an array of analog circuit elements (see, e.g., paragraphs 8-9 and 60-61, “resistive random access memory (RRAM) device … the RRAM is a non-volatile memory (NVM) … a crossbar array structure is built using the RRAM”, “using an analog circuit form of the RRAM … an RRAM-based analog circuit computation process … the crossbar array structure built using the RRAM memory cell” [i.e., an array of RRAM devices/cells, which are analog circuit elements], “a crossbar array structure is built using the RRAM crossbar array structure using an RRAM cell quite adapts to a matrix vector multiplication operation of the neural network”, “The crossbar array structure is a structure with crossed rows and columns. As shown in FIG. 1, an NVM is disposed on each intersection node (the intersection node is referred to as an NVM node below) for data storage and computing. …obtain a calculation result based on analog calculation, therefore the crossbar array is quite suitable for processing an operation” [i.e., crossbar array structure is an analog circuit element functional block for functions/operations of the neural network]); and
a controller; wherein the controller is configured (as indicated above, “a controller” has been interpreted as a combination of software and hardware) (see, e.g., FIG. 8 – depicting an error detection module and paragraph 107, “FIG. 8 shows … the error detection module” [i.e., combination of software and hardware configured to monitor/detect error values]) to:
monitor error values computed using an output from each of one or more initial iterations of a neural network training operation (see, e.g., paragraphs 85 and 107, “the error test may be performed after a particular quantity of iterations, because the hard errors of the RRAM may occur constantly in the neural network training.”, “FIG. 8 shows … the error detection module. … errors … detected by changing resistance of the RRAM and comparing the changed resistance with an ideal change result.” [i.e., detect/monitor errors computed as output after initial quantity of iterations of a neural network training operation]), the one or more initial iterations being performed using neural network data acquired from the memory (see, e.g., paragraphs 94 and 107-108, “approximate neural network training is obtained. In a next iteration process, larger backpropagation error values <B1, B2, ... , Bm> … are generated in the approximate neural network training” [the initial neural network training iterations being performed using neural network data], “errors … detected by changing resistance of the RRAM and comparing the changed resistance with an ideal change result. … before error detection, all current resistance of the RRAM needs to be read and recorded. … a block error detection method may be used … An original RRAM array is first divided into several mutually exclusive submatrices, and error detection is performed”, “FIG. 8 shows an example error detection circuit with an array size of 5x5. ; 
when one or more error values are … a threshold, use the neural network data from the memory to configure the analog circuit element functional block to perform remaining iterations of the neural network training operation (see, e.g., paragraphs 94 and 98, “In a next iteration process, larger backpropagation error values <B1, B2, ... , Bm> … are generated in the approximate neural network training … When the backpropagation update value C exceeds the preset threshold, the value may be updated to the RRAM crossbar array in a next iteration [i.e., error values are compared to the preset threshold]. … backpropagation update values are accumulated for a plurality of times … for a training process of the neural network.” [i.e., use the accumulated update data/values from the RRAM/memory], “after … the backward calculation module, the comparison module … complete one or more iterations of neural network training, the error test module may perform an error test on the RRAM” [i.e., configure module/functional block to perform next, remaining iterations of the neural network training operation]); and cause the analog circuit element functional block to perform the remaining iterations (see, e.g., paragraphs 94, 98 and 122, “When the backpropagation update value C exceeds the preset threshold, the value may be updated to the RRAM crossbar array in a next iteration.”, “after … the backward calculation module, the comparison module, and the update module complete one or more iterations of neural network training … The error test may be performed before the neural network training, that is, performed in advance when an entire training process 
Although Yao substantially discloses the claimed invention, Yao is not relied on to explicitly disclose when one or more error values are less than a threshold, … perform remaining iterations of the neural network training operation; and … perform the remaining iterations.
In the same field, analogous art Gokmen teaches when one or more error values are less than a threshold, … perform remaining iterations of the neural network training operation; and … perform the remaining iterations (see, e.g., paragraphs 59 and 73, “compare the network's calculated values for the output nodes to these ‘correct’ values, and to calculate an error term for each node … These error terms are then used to adjust the weights in the hidden layers so that in the next iteration the output values will be closer to the ‘correct’ values.”, “the training can be deemed completed if the CNN identifies the inputs according to the expected outputs with a predetermined error threshold. If the training is not yet completed, another iteration, or training epoch is performed using the modified convolutional kernels from the most recent iteration” [i.e., when error values for expected outputs are below the predetermined error threshold, training is not completed and the perform the remaining iterations of the CNN/neural network training operation]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the teachings of Gokmen to provide technical solutions “for implementing a convolutional neural network (CNN) using resistive processing unit (RPU) array” and “solutions for accelerating training of convolutional neural networks” that “include using RPUs, such as those configured in an RPU array for training convolutional neural networks” and “performing update pass computations via the RPU array by transmitting voltage pulses corresponding to the input data of the convolution layer and the error of the output maps to the RPU array.” (See, e.g., Gokmen, Abstract and paragraph 43). Doing so would have allowed Yao to use Gokmen’s RPU array and technical solutions to “facilitate gain in efficiencies of deep learning techniques that use convolutional neural networks” and to use “Deep learning [which] inherently leverages the availability of massive training datasets (that are enhanced with the use of Big Data) and compute power”, as suggested by Gokmen (See, e.g., Gokmen, Abstract, paragraph 44). This is an example 

With respect to independent claim 11, Yao discloses the invention as claimed including a method for performing training operations for a neural network in a system (see, e.g., FIG. 9 - depicting a neural network training apparatus 900/system and paragraphs 11 and 112, “neural network training method and apparatus in order to prolong service life of an RRAM that performs neural network training”, “FIG. 9 is a schematic structural diagram of a neural network training apparatus 900” [i.e., a method for performing neural network training operations in an apparatus/system]) that includes a memory (see, e.g., paragraphs 8, 112 and 129, “resistive random access memory (RRAM) device”, “The neural network training apparatus 900 is applied to a RRAM, and the apparatus includes a processor 910 configured to input neuron input values”, “The foregoing storage medium includes any medium that can store program code, such as a USB flash drive, a removable hard disk, a read-only memory (ROM), a random access memory (RAM)” [i.e., a RRAM device, a memory]), an analog circuit element functional block with an array of analog circuit elements (see, e.g., paragraphs 8-9 and 60-61, “resistive random access memory (RRAM) device … the RRAM is a non-volatile memory (NVM) … a crossbar array structure is built using the RRAM”, “using an analog circuit form of the RRAM … an RRAM-based analog circuit computation process … the crossbar array structure built using the RRAM memory cell” [i.e., an array of RRAM devices/cells, which are analog circuit elements], “a crossbar array structure is built using the RRAM crossbar array structure using an RRAM cell , and a controller (as indicated above, “a controller” has been interpreted as a combination of software and hardware) (see, e.g., FIG. 8 – depicting an error detection module and paragraph 107, “FIG. 8 shows … the error detection module” [i.e., combination of software and hardware configured to monitor/detect error values]), the method comprising:
monitoring error values computed using an output from each of one or
more initial iterations of a neural network training operation (see, e.g., paragraphs 85 and 107, “the error test may be performed after a particular quantity of iterations, because the hard errors of the RRAM may occur constantly in the neural network training.”, “FIG. 8 shows … the error detection module. … errors … detected by changing resistance of the RRAM and comparing the changed resistance with an ideal change result.” [i.e., detecting/monitoring errors computed as output after initial quantity of iterations of a neural network training operation]), the one or more initial iterations being performed using neural network data acquired from the memory (see, e.g., paragraphs 94 and 107-108, “approximate neural network training is obtained. In a next iteration process, larger backpropagation error values <B1, B2, ... , Bm> … are generated in the approximate neural network training” [the initial neural network training ;
when one or more error values are … a threshold, using the neural network data from the memory to configure the analog circuit element functional block to perform remaining iterations of the neural network training operation (see, e.g., paragraphs 94 and 98, “In a next iteration process, larger backpropagation error values <B1, B2, ... , Bm> … are generated in the approximate neural network training … When the backpropagation update value C exceeds the preset threshold, the value may be updated to the RRAM crossbar array in a next iteration [i.e., error values are compared to the preset threshold]. … backpropagation update values are accumulated for a plurality of times … for a training process of the neural network.” [i.e., use the accumulated update data/values from the RRAM/memory], “after … the backward calculation module, the comparison module … complete one or more iterations of neural network training, the error test module may perform an error test on the RRAM” [i.e., configure module/functional block to perform next, remaining iterations of the neural network training operation]); and
performing, in the analog circuit element functional block, the remaining iterations (see, e.g., paragraphs 94, 98 and 122, “When the backpropagation update value C exceeds the preset threshold, the value may be updated to the RRAM crossbar array in a next iteration.”, “after … the backward calculation module, the comparison module, and the update module complete one or more iterations of neural network training … The error test may be performed before the neural network training, that is, performed in advance when an entire training process (or a specific operation) has not been loaded into the crossbar array, or may be performed after a particular quantity of iterations”, “the error test may be performed after a particular quantity of iterations, because the hard errors of the RRAM may occur constantly in the neural network training.” [i.e., performing, in the module/functional block, remaining iterations of the neural network training operation after a particular quantity of initial iterations]).
Although Yao substantially discloses the claimed invention, Yao is not relied on to explicitly disclose when one or more error values are less than a threshold, … perform remaining iterations of the neural network training operation; and … performing … the remaining iterations.
In the same field, analogous art Gokmen teaches when one or more error values are less than a threshold, … perform remaining iterations of the neural network training operation; and … performing … the remaining iterations (see, e.g., paragraphs 59 and 73, “compare the network's calculated values for the output nodes to these ‘correct’ values, and to calculate an error term for each node … These error terms are then used to adjust the weights in the hidden layers so that in the next iteration the output values will be closer to the ‘correct’ values.”, “the training can be 
Yao and Gokmen are analogous art because they are both directed to using arrays of resistive devices for training neural networks (see, e.g., Yao, Abstract and paragraphs 11-12 which disclose “A neural network training method [that] includes inputting neuron input values of a neural network to the RRAM” and “an RRAM that performs neural network training … a neural network training method is provided, and the method is applied to a RRAM”, and Gokmen, Abstract and paragraph 6, which disclose “using resistive processing unit (RPU) array” and “training a convolution layer of a convolutional neural network (CNN) using resistive processing unit (RPU) arrays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the teachings of Gokmen to provide technical solutions “for implementing a convolutional neural network (CNN) using resistive processing unit (RPU) array” and “solutions for accelerating training of convolutional neural networks” that “include using RPUs, such as those configured in an RPU array for training convolutional neural networks” and “performing update pass computations via the RPU array by transmitting voltage pulses corresponding to the input data of the convolution layer and the error of the output maps to the RPU array.” (See, e.g., Gokmen, Abstract and paragraph 43). Doing so would 

Regarding claims 2 and 12, as discussed above, Yao in view of Gokmen teaches the system of claim 1 and the method of claim 11.
Yao further discloses wherein the system further comprises a processor, the processor being configured to perform each of the one or more initial iterations (see, e.g., FIG. 9 – depicting “Processor 910” of “Neural network training apparatus 900” and paragraph 112, “The neural network training apparatus 900 is applied to a RRAM, and the apparatus includes a processor 910 configured to input neuron input values”) by:
processing a corresponding instance of input data in the neural network to compute an output from the neural network, the processing including using neural network data acquired from the memory (see, e.g., paragraph 112, “The neural network training apparatus 900 is applied to a RRAM, and the apparatus includes a processor 910 configured to input neuron input values <ri1, ri2, . . . , rin> of an rth layer of a neural network to the RRAM, and perform calculation for the neuron input values <ri1, ri2, ... , rin> based on filters in the RRAM [i.e., processing including ; 
determining an error value based on the output … associated with the corresponding instance of input data (see, e.g., paragraph 70, “Perform calculation based on kernel values of the RRAM, the neuron input values <ri1, ri2, ... , rin> of the rth layer of the neural network, the neuron output values <ro1, ro2, ... , rom> of the rth layer of the neural network, and backpropagation error values <B1, B2, ... , Bm> of the rth layer of the neural network,” [i.e., calculating/determining backpropagation error values B based on the output values ro associated with the corresponding input values/data ri]); and
backpropagating the error value through the neural network and making associated updates to some or all of the neural network data (see, e.g., paragraph 70, “obtain backpropagation update values <C1, C2, ... , Cm> of the rth layer of the neural network, where the kernel values of the RRAM are matrix values of the filters in the RRAM, and the backpropagation error values <B1, B2, ... , Bm> of the rth layer of the neural network are obtained based on the neuron output values <ro1, ro2, ... , rom> of the rth layer of the neural network and neuron reference output values <rt1, rt2, ... , rtm> of the rth layer of the neural network.” [i.e., backpropagating the error values B through layers of the neural network and updating some of the neural network data/kernel values/matrix values of filters in the RRAM]), the making the updates including storing updated neural network data in the memory (see, e.g., paragraphs 73 and 88, “When the backpropagation update values <C1, C2, ... , Cm> of the rth layer of the neural network are greater than the preset threshold, update the filters in the RRAM based on the backpropagation update values <C1, C2, ... , Cm> of the rth layer of the neural network.” [i.e., store updated filters in the RRAM/memory based on backpropagation update values C]).
Although Yao substantially discloses the claimed invention, Yao is not relied on to explicitly disclose determining an error value based on the output and an expected output associated with the corresponding instance of input data.
In the same field, analogous art Gokmen teaches determining an error value based on the output and an expected output associated with the corresponding instance of input data (see, e.g., paragraphs 58-59, “ANN 300 receives inputs x1, x2, x3 directly from a source”, “ANN model 300 processes data records one at a time, and it ‘learns’ by comparing an initially arbitrary classification of the record with the known actual classification of the record. Using a training methodology knows as ‘backpropagation’ (i.e., ‘backward propagation of errors’) … compare the network's calculated values for the output nodes to these ‘correct’ values, and to calculate an error term for each node” [i.e., determining/calculating an error term/value based on the output nodes and expected output/‘correct’ value associated with the corresponding input data record/instance]).
Yao and Gokmen are analogous art because they are both directed to using arrays of resistive devices for training neural networks (see, e.g., Yao, Abstract and paragraphs 11-12 which disclose “A neural network training method [that] includes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the teachings of Gokmen to provide technical solutions “for implementing a convolutional neural network (CNN) using resistive processing unit (RPU) array” and “solutions for accelerating training of convolutional neural networks” that “include using RPUs, such as those configured in an RPU array for training convolutional neural networks” and “performing update pass computations via the RPU array by transmitting voltage pulses corresponding to the input data of the convolution layer and the error of the output maps to the RPU array.” (See, e.g., Gokmen, Abstract and paragraph 43). Doing so would have allowed Yao to use Gokmen’s RPU array and technical solutions to “facilitate gain in efficiencies of deep learning techniques that use convolutional neural networks” and to use “Deep learning [which] inherently leverages the availability of massive training datasets (that are enhanced with the use of Big Data) and compute power”, as suggested by Gokmen (See, e.g., Gokmen, Abstract, paragraph 44). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.


Yao further discloses wherein using the neural network data from the memory to configure the analog circuit element functional block to perform the remaining iterations comprises:
setting, for programmable elements in the array of analog circuit elements in the analog circuit element functional block, conductances based at least in part on a value of respective neural network data (see, e.g., paragraphs 61, 108 and 121, “analog signals V1 to Vn are input to n rows of the crossbar array, respectively. A conductance value of an NVM node in each column of the crossbar array represents a size of a weight stored in the NVM node” [i.e., conductances/condunctance values of NVM circuit elements are based on weight values of respective neural network data], “When error detection is performed … , a minimum bias is first written for all RRAM cells in the subarray … when the error detection is performed stuck-at-0 error, a minimum bias in reducing resistance (or increasing conductance) needs to be written. When the error detection is performed stuck-at-1 error, a minimum bias in increasing resistance (or reducing conductance) needs to be written.”, “the error test may be a program or a test circuit, and carried on the RRAM for implementation.” [i.e., setting/writing, for programmable RRAM cells/elements in the array of analog circuits, conductances based on respective, detected error values in the neural network data]).

Regarding claims 5 and 15, as discussed above, Yao in view of Gokmen teaches the system of claim 4 and the method of claim 14.
wherein performing each remaining iteration in the analog circuit element functional block includes:
processing a corresponding instance of input data in the neural network to compute an output from the neural network, the processing including computing internal values for nodes in the neural network using respective electrical currents from the programmable elements in the array of analog circuit elements (see, e.g., paragraphs 61 and 112, “analog signals V1 to Vn are input to n rows of the crossbar array, respectively. A conductance value of an NVM node in each column of the crossbar array represents a size of a weight stored in the NVM node. Therefore, after the analog signals V1 to Vn are applied to NVM nodes corresponding to each column, a current value that is output by each NVM node represents a product of a weight stored in the NVM node and a data element represented by an analog signal received by the NVM node” [i.e., using respective electrical currents from NVM elements in the array], “input neuron input values <ri1, ri2, . . . , rin> of an rth layer of a neural network to the RRAM, and perform calculation for the neuron input values <ri1, ri2, ... , rin> based on filters in the RRAM [i.e., processing including calculating/computing internal values – weights and filters in the NVM/RRAM nodes], to obtain neuron output values <ro1, ro2, ... , rom> of the rth layer of the neural network” [i.e., process corresponding instance of input values ri/data in the neural network to perform calculations/compute output/values ro]), the electrical currents from each programmable element in the array of analog circuit elements being proportional to a conductance of that element (see, e.g., paragraphs 61 and 108, “A conductance value of an NVM node in each column of the crossbar array represents a size of a ;
determining an error value based on the output … associated with the corresponding instance of input data (see, e.g., paragraphs 70 and 108, “Perform calculation based on kernel values of the RRAM, the neuron input values <ri1, ri2, ... , rin> of the rth layer of the neural network, the neuron output values <ro1, ro2, ... , rom> of the rth layer of the neural network, and backpropagation error values <B1, B2, ... , Bm> of the rth layer of the neural network”, “Then, an error detection voltage is applied to an input interface … of the error detection subarray, and a calculation result after the bias is written is obtained on an output interface” [i.e., calculating/determining backpropagation error values B/results based on the output values ro associated with the corresponding input values/data ri from the input interface]); and
backpropagating the error value through the neural network (see, e.g., paragraph 70, “obtain backpropagation update values <C1, C2, ... , Cm> of the rth layer of the neural network, where the kernel values of the RRAM are matrix values of the  and making associated updates to conductances of the programmable elements in the array of analog circuit elements based at least in part on the error value (paragraphs 61, 108 and 121, “A conductance value of an NVM node in each column of the crossbar array represents a size of a weight stored in the NVM node”, “When error detection is performed … , a minimum bias is first written for all RRAM cells in the subarray … when the error detection is performed stuck-at-0 error, a minimum bias in reducing resistance (or increasing conductance) needs to be written. When the error detection is performed stuck-at-1 error, a minimum bias in increasing resistance (or reducing conductance) needs to be written.”, “the error test may be a program or a test circuit, and carried on the RRAM” [i.e., updating/writing, for programmable RRAM cells/elements in the array of analog circuits, conductances based on respective, detected error values]).
Although Yao substantially discloses the claimed invention, Yao is not relied on to explicitly disclose determining an error value based on the output and an expected output associated with the corresponding instance of input data.
In the same field, analogous art Gokmen teaches determining an error value based on the output and an expected output associated with the corresponding instance of input data (see, e.g., paragraphs 58-59, “ANN 300 receives inputs x1, x2, x3 directly from a source”, “ANN model 300 processes data records one at a time, and it 
Yao and Gokmen are analogous art because they are both directed to using arrays of resistive devices for training neural networks (see, e.g., Yao, Abstract and paragraphs 11-12 which disclose “A neural network training method [that] includes inputting neuron input values of a neural network to the RRAM” and “an RRAM that performs neural network training … a neural network training method is provided, and the method is applied to a RRAM”, and Gokmen, Abstract and paragraph 6, which disclose “using resistive processing unit (RPU) array” and “training a convolution layer of a convolutional neural network (CNN) using resistive processing unit (RPU) arrays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the teachings of Gokmen to provide technical solutions “for implementing a convolutional neural network (CNN) using resistive processing unit (RPU) array” and “solutions for accelerating training of convolutional neural networks” that “include using RPUs, such as those configured in an RPU array for training convolutional neural networks” and “performing update pass computations via the RPU array by transmitting voltage pulses corresponding to the input data of the convolution layer and the error of the output maps 

Regarding claims 6 and 16, as discussed above, Yao in view of Gokmen teaches the system of claim 5 and the method of claim 15.
Although Yao substantially discloses the claimed invention, Yao is not relied on to explicitly disclose wherein performing the remaining iterations comprises performing individual remaining iterations until a stopping threshold is reached in a magnitude of updates to conductances or error values.
In the same field, analogous art Gokmen teaches wherein performing the remaining iterations comprises performing individual remaining iterations until a stopping threshold is reached in a magnitude of updates to conductances or error values (see, e.g., paragraphs 73, 89 and 96, “modified convolutional kernels 420 after being adjusted can be used for further training of the CNN, unless the training is deemed completed … the training can be deemed completed if the CNN identifies the inputs according to the expected outputs with a predetermined error threshold. If the training is not yet completed, another iteration … is performed using the modified 
Yao and Gokmen are analogous art because they are both directed to using arrays of resistive devices for training neural networks (see, e.g., Yao, Abstract and paragraphs 11-12 which disclose “A neural network training method [that] includes inputting neuron input values of a neural network to the RRAM” and “an RRAM that performs neural network training … a neural network training method is provided, and the method is applied to a RRAM”, and Gokmen, Abstract and paragraph 6, which disclose “using resistive processing unit (RPU) array” and “training a convolution layer of a convolutional neural network (CNN) using resistive processing unit (RPU) arrays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the teachings of Gokmen to provide technical solutions “for implementing a convolutional neural network (CNN) using resistive processing unit (RPU) array” and “solutions for accelerating training of convolutional neural networks” that “include using RPUs, such as those configured in an RPU array for training convolutional neural networks” and “performing 

Regarding claims 7 and 17, as discussed above, Yao in view of Gokmen teaches the system of claim 1 and the method of claim 11.
Although Yao substantially discloses the claimed invention, Yao is not relied on to explicitly disclose wherein when the neural network has been trained using the training operations, use the neural network to perform one or more specified tasks for unknown instances of input data.
In the same field, analogous art Gokmen teaches wherein when the neural network has been trained using the training operations, use the neural network to perform one or more specified tasks for unknown instances of input data (see, e.g., paragraphs 3 and 62, “Neural networks can be used to estimate or approximate systems and functions that depend on a large number of inputs and are generally unknown.” [i.e., perform estimation or approximation tasks for unknown instances of inputs/input data], “learning process in the ANN context can be viewed as the problem of updating the crosspoint device connection weights so that a network can efficiently 
Yao and Gokmen are analogous art because they are both directed to using arrays of resistive devices for training neural networks (see, e.g., Yao, Abstract and paragraphs 11-12 which disclose “A neural network training method [that] includes inputting neuron input values of a neural network to the RRAM” and “an RRAM that performs neural network training … a neural network training method is provided, and the method is applied to a RRAM”, and Gokmen, Abstract and paragraph 6, which disclose “using resistive processing unit (RPU) array” and “training a convolution layer of a convolutional neural network (CNN) using resistive processing unit (RPU) arrays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the teachings of Gokmen to provide technical solutions “for implementing a convolutional neural network (CNN) using resistive processing unit (RPU) array” and “solutions for accelerating training of convolutional neural networks” that “include using RPUs, such as those configured in an RPU array for training convolutional neural networks” and “performing update pass computations via the RPU array by transmitting voltage pulses corresponding to the input data of the convolution layer and the error of the output maps to the RPU array.” (See, e.g., Gokmen, Abstract and paragraph 43). Doing so would have allowed Yao to use Gokmen’s RPU array and technical solutions to “facilitate gain in efficiencies of deep learning techniques that use convolutional neural networks” and to use “Deep learning [which] inherently leverages the availability of massive training 

Regarding claims 8 and 18, as discussed above, Yao in view of Gokmen teaches the system of claim 1 and the method of claim 11.
Although Yao substantially discloses the claimed invention, Yao is not relied on to explicitly disclose wherein the neural network data comprises values representing weights associated with directed edges between nodes in the neural network.
In the same field, analogous art Gokmen teaches wherein the neural network data comprises values representing weights associated with directed edges between nodes in the neural network (see, e.g., FIG. 3 – depicting an artificial neural network (ANN) 300 with nodes 302, 308 and 316 and directed edges m1-m20 between the nodes and paragraphs 57-59 and 62, “FIG. 3 depicts a simplified ANN model 300 organized as a weighted directional graph, wherein the artificial neurons are nodes (e.g., 302, 308, 316), and wherein weighted directed edges (e.g., m1 to m20) connect the nodes.”, “Each hidden layer node 308, 310, 312, 314 receives its inputs from all input layer nodes 302, 304, 306 according to the connection strengths associated with the relevant connection pathways.”, “error terms are then used to adjust the weights in the hidden layers” [i.e., the ANN/neural network data includes values representing weights associated with directed edges m1-m20 between nodes in the ANN/neural network]).


Regarding claims 9 and 19, as discussed above, Yao in view of Gokmen teaches the system of claim 1 and the method of claim 11.
Yao further discloses wherein the threshold is set to a given value based at least in part on an estimated wear on the analog circuit elements in the array of analog circuit elements from performing the remaining operations (see, e.g., paragraphs 36, 38, 74, 77, 80, 90, 95 and 114, “an update operation in neural network training is determined by setting the preset threshold, and the update operation is performed only when the update value is greater than the preset threshold. … this 

Regarding claims 10 and 20, as discussed above, Yao in view of Gokmen teaches the system of claim 1 and the method of claim 11.
Yao further discloses a lower-power mode while the analog circuit element functional block performs the remaining iterations (see, e.g., paragraph 64, “In an embodiment, neural network parameters that have been trained on another device, including strengths (weights) of neurons and synapses, are loaded into the RRAM crossbar array [i.e., crossbar array is the analog circuit element functional block for training functions/operations of the neural network]. In this method, application of the neural network in an inference process is increased mainly by virtue of features of low power consumption … of the RRAM. If the features of low power consumption … of the RRAM are further applied to a neural network training process, an operation process and result are affected” [i.e., a low-power mode while the analog circuit element/RRAM of the array performs remaining/further neural network training operations/iterations]). 
wherein the controller transitions the memory to a lower-power mode while the analog circuit element functional block performs the remaining iterations.
In the same field, analogous art Gokmen teaches wherein the controller transitions the memory to a lower-power mode while the analog circuit element functional block performs the remaining iterations (as indicated above, “the controller” has been interpreted as a combination of software and hardware) (see, e.g., paragraphs 76, 78 and 110, “In order to limit power consumption, the crosspoint devices of ANN chip architectures … utilize offline learning techniques, wherein the approximation of the target function does not change once the initial training phase has been resolved [i.e., after the initial training iterations]. Offline learning allows the crosspoint devices of crossbar-type ANN architectures to be simplified such that they draw very little power. … simplifying the crosspoint devices of ANN architectures to prioritize power-saving for offline learning techniques … Providing crosspoint devices that keep power consumption within an acceptable range”, “RPU can be implemented as two-terminal resistive crosspoint devices, … the described RPU device can be implemented with resistive random access memory (RRAM)” [i.e., transition the RPU RRAM crosspoint memory devices of the crossbar array to a lower-power mode while the ANN chip/circuit element performs the remaining training iterations], “Referring now to FIG. 19, a node/neuron control system 1900 is shown. The neuron control system 1900 includes a hardware processor 1902 and memory 1904. Training data 1906 for a CNN is stored in the memory 1906 and is used to train weights of the CNN. A neuron 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the teachings of Gokmen to provide technical solutions “for implementing a convolutional neural network (CNN) using resistive processing unit (RPU) array” and “solutions for accelerating training of convolutional neural networks” that “include using RPUs, such as those configured in an RPU array for training convolutional neural networks” and “performing update pass computations via the RPU array by transmitting voltage pulses corresponding to the input data of the convolution layer and the error of the output maps to the RPU array.” (See, e.g., Gokmen, Abstract and paragraph 43). Doing so would have allowed Yao to use Gokmen’s RPU array and technical solutions to “facilitate gain in efficiencies of deep learning techniques that use convolutional neural networks” and to use “Deep learning [which] inherently leverages the availability of massive training datasets (that are enhanced with the use of Big Data) and compute power”, as suggested by Gokmen (See, e.g., Gokmen, Abstract, paragraph 44). 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Gokmen as applied to claims 2 and 12 above, and further in view of non-patent literature Yu, Shimeng ("Neuro-Inspired Computing With Emerging Nonvolatile Memory." Proceedings of the IEEE 106.2 (February 2018): 260-285.", hereinafter “Yu”).

Yao further discloses wherein, when processing instances of input data in the neural network during the initial iterations, the processor uses a … precision for operands and results of operations (see, e.g., paragraphs 68, 82 and 108, “the performing the calculation for the neuron input values based on filters in the RRAM is performing a multiply-accumulate operation on a neuron input value vector [i.e., processing instances of input data in the neural network during the initial iterations] and the kernel vector, and converting, by an ADC in the RRAM, a result obtained through the multiply-accumulate operation, to obtain the neuron output values <ro1, ro2, ... , rom> of the rth layer of the neural network.”, “error distribution map of the RRAM is obtained by performing the error test on the RRAM, … This reduces impact of the hard errors in the RRAM on training precision of the neural network”, “When error detection is performed … , a minimum bias is first written for all RRAM cells in the subarray on which the error detection is to be performed, where a magnitude of the bias is determined by resistance precision of the RRAM device.” [i.e., the processing/performing the calculation uses a precision for multiply-accumulate operands and results of operations]).
Although Yao in view of Gokmen substantially teaches the claimed invention, Yao in view of Gokmen is not relied on to teach wherein, when processing instances of input data in the neural network during the initial iterations, the processor uses a specified precision for operands and results of operations.
wherein, when processing instances of input data in the neural network during the initial iterations, the processor uses a specified precision for operands and results of operations (see, e.g., pages 267, 269, 279 and 281, “the algorithm allows tuning the conductance with 1% precision (which is equivalent to ~ 8b) to any desired value within devices”, “The resistive crossbar array architecture has been proposed for implementing the weighted sum (or matrix–vector multiplication, dot-product operation) …The weighted sum operation is performed … : read voltages are applied to all the rows, and then the read voltages are multiplied by the conductance of the synaptic devices at each crosspoint, resulting in a weighted sum” [i.e., sum and multiplication operands and operation results], “analog synaptic devices … with the extracted realistic device parameters such as precision (the number of bits)”, “deep learning models are trained in the GPU environment using 32-b floating point, in order to satisfy the precision required by backpropagation … and low-precision (fixed-point) training with stochastic rounding of last few bits … the matrix–vector multiplication essentially becomes the bitwise xnor operation.” [i.e., using specified bits of precision, 8 or 32-bit, a specified precision for operands and results of training and backpropagation operations]).
Yao, Gokmen and Yu are analogous art because they are each directed to using arrays of resistive devices for training neural networks (see, e.g., Yao, Abstract and paragraphs 11-12 which disclose “A neural network training method [that] includes inputting neuron input values of a neural network to the RRAM” and “an RRAM that performs neural network training … a neural network training method is provided, and the method is applied to a RRAM”, Gokmen, Abstract and paragraph 6, which disclose 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao in view of Gokmen to incorporate the teachings of Yu to provide a “crossbar array architecture to accelerate the weighted sum and weight update operations that are commonly used in the neuro-inspired machine learning algorithms” and “a device-circuit-algorithm codesign methodology to evaluate the impact of nonideal device effects on the system-level performance (e.g., learning accuracy)” that uses “emerging nonvolatile memory (eNVM) devices … for on-chip weight storage with higher density … and fast parallel analog computing” (See, e.g., Yu, Abstract and pages 260-261). Doing so would have allowed Yao in view of Gokmen to use Yu’s architecture and co-design methodology to achieve “customization of the learning algorithms for efficient hardware implementation” by “using eNVM-based devices for energy-efficient computing”, as suggested by Yu (See, e.g., Yu, Abstract and pages 260-261). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure.
For instance, Das et al. (U.S. Patent Application Pub. No. 2018/0322606, hereinafter “Das”) discloses “parallel processing hardware is used to train many types of machine learning algorithms. This is particularly useful for optimizing the training of neural networks, as the computations performed in adjusting the coefficients in neural networks lend themselves naturally to parallel implementations. Specifically, many machine learning algorithms and software applications have been adapted to make use of the parallel processing hardware within general-purpose graphics processing devices.” (See, e.g., Das, paragraph 137)
Also, for example, non-patent literature Rhu et al. ("vDNN: Virtualized deep neural networks for scalable, memory-efficient neural network design." 2016 49th 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125